

114 S41 IS: Veterans Travel Tax Relief Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 41IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for a deduction for travel expenses to
			 medical centers of the Department of Veterans Affairs in connection with
 examinations or treatments relating to service-connected disabilities.1.Short titleThis Act may be cited as the Veterans Travel Tax Relief Act of 2015.2.Deduction for
			 travel expenses of veterans for health care from medical centers of the
			 Department of Veterans Affairs(a)In
 generalPart VII of subchapter B of chapter I of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225, and by inserting after section 223 the following new section:224.Travel expenses
				of veterans for health care at medical centers of the Department of
			 Veterans
				Affairs(a)Allowance of
 DeductionIn the case of an individual, there shall be allowed as a deduction the qualified travel expenses for the taxable year.(b)Limitations(1)Dollar
 limitationThe amount allowed as a deduction under subsection (a) for a taxable year shall not exceed $400.(2)Limitation based
 on adjusted gross incomeThe amount allowable as a deduction under subsection (a) shall be reduced (but not below zero) by an amount which bears the same ratio to the amount so allowable (determined without regard to this paragraph but with regard to paragraph (1)) as—(A)the amount (if any) by which the taxpayer’s adjusted gross income exceeds $75,000 ($150,000 in the case of a joint return), bears to(B)$10,000 ($20,000 in the case of a joint return).(3)Adjustments for
 inflationIn the case of a taxable year beginning after 2015, each of the dollar amounts in paragraph (2) shall be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.If any
				amount as increased under the preceding sentence is not a multiple
			 of $100,
				such amount shall be rounded to the nearest multiple of $100.(c)Qualified travel
 expensesFor purposes of this section—(1)In
 generalThe term qualified travel expenses means amounts paid for travel expenses of a veteran and a family member of the veteran to a medical center of the Department of Veterans Affairs for—(A)treatment relating to a service-connected disability, or(B)examination conducted by the Secretary of Veterans Affairs relating to a claim for disability compensation or pension under the laws administered by the Secretary of Veterans Affairs.(2)Reimbursements
 by Department of Veterans AffairsThe term qualified travel expenses does not include any travel expense which is reimbursed by the Department of Veterans Affairs or any other insurance plan.(3)LimitationTravel expenses incurred by a veteran shall not be taken into account under paragraph (1) unless—(A)the principal place of abode of the veteran is more than 25 miles from the medical center in which the treatment is provided or examination conducted, and(B)such medical center is the nearest medical center of the Department of Veterans Affairs to such place of abode.(4)Travel
 expensesThe term travel expenses includes transportation, food, and lodging.(d)Other
 definitionsFor purposes of this section—(1)VeteranThe term veteran has the meaning given such term by section 101(2) of title 38, United States Code.(2)Service-connected
 disabilityThe term service-connected disability has the meaning given such term under section 101(13) of such Code.(3)Family
 memberThe members of an individual’s family shall be determined under section 4946(d); except that such members also shall include the brothers and sisters (whether by the whole or half blood) of the individual and their spouses..(b)Deduction
 allowed whether or not taxpayer itemizes other deductionsSubsection (a) of section 62 of such Code (defining adjusted gross income) is amended by inserting before the last sentence the following new paragraph:(22)Travel expenses
				of veterans for health care at medical centers of the Department of
			 Veterans
 AffairsThe deduction allowed by section 224..(c)Clerical
 AmendmentsThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 224 and inserting the following:Sec. 224. Travel expenses of veterans for
				health care at medical centers of the Department of Veterans
				Affairs.Sec. 225. Cross
				reference..(d)Effective
 DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.